DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/21 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor (US 8162684) in view of Dilmaghanian et al. (US 2016/0076568), herein referred to as Dilmaghanian.
Regarding claim 1, Sochor discloses a connection pin comprising an elongated pin body extending along a longitudinal axis of said pin body; at least one flattened end section integrally connected to said pin body, said at least one flattened end section having a cross-section area that is smaller than 

    PNG
    media_image1.png
    486
    445
    media_image1.png
    Greyscale

Sochor discloses the claimed invention except for wherein said at least one connecting surface of said at least one flattened end section has a surface structure that is configured to prevent a connecting material for connection of a band-shaped conductor by material bonding, from running in a direction of the longitudinal axis of said pin body or towards said pin body, and/or wherein at least one connecting surface of a further flattened end section has a surface structure that is configured to prevent a connecting material for connection of a band-shaped conductor by material 
Regarding claim 2, the modified Sochor discloses wherein said pin body is cylindrical (e.g. feedthrough 223).
Regarding claim 5, the modified Sochor discloses a further flattened end section integrally connected to said pin body, said further flattened end section having a cross-section area that is smaller than the cross-section area of said pin body, and said further flattened end section having at least one planar connecting surface formed thereon (e.g. Fig. 28A).
Regarding claim 8, the modified Sochor discloses a nail head formed on one end of said pin body (e.g. Fig 22, (Col 17, line 9) nail head 172 of a feedthrough pin 173).
Regarding claim 15, the modified Sochor discloses a feedthrough of an implantable medical electronic device, comprising at least one connection pin according to claim 1 (e.g. Col 1, line 23 implantable medical device).
Regarding claim 16, the modified Sochor discloses wherein the medical electronic device is a cardiac pacemaker or a cardioverter (e.g. Col 3, lines 23, pacemaker).
Claims 3, 4, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor in view of Dilmaghanian, as applied above, in further view of Pretzlaff et al. (US 2012/0261183), herein referred to as Pretzlaff.
Regarding claim 3, the modified Sochor discloses the claimed invention except for wherein said at least one planar connecting surface is configured to be bonded to a band-shaped conductor by way of material bonding. Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is configured to be bonded to a band-shaped conductor by way of material bonding as set forth in [0012] (e.g. the tab is designed with a flat prismatic shape, in particular as a flat cube or a flat trapezoid, which allows connection to a band-shaped conductor as per [0045] of the current application) to enable connection to a different type of surface. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one planar connecting surface is configured to be bonded to a band-shaped conductor by way of material bonding as 
Regarding claim 4, the modified Sochor discloses the claimed invention except for wherein said at least one planar connecting surface is larger than said cross-section area of said pin body.   Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is larger than said cross-section area of said pin body as set forth in Fig. 2, [0028] (e.g. cuboid lead 24 (planar connecting surface larger than said cross-section area of pin body)) to connect to a larger contact piece. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one planar connecting surface is larger than said cross-section area of said pin body as taught by Pretzlaff, since such a modification would provide the predictable results of connecting to a larger contact piece.
Regarding claim 7, the modified Sochor discloses the claimed invention except for wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section and wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section. Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as set forth in Fig. 2 and [0028] (e.g. element 24) to connect similar surfaces on both sides. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as taught by Pretzlaff, since such a modification would provide the predictable results of connecting similar surfaces on both sides. It would have been further obvious to teach 
Regarding claim 9, the modified Sochor discloses the claimed invention except for wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section.   Pretzlaff teaches that it is known to use wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as set forth in Fig. 2 and [0028] to connect similar surfaces on both sides. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said flattened end section as taught by Pretzlaff, since such a modification would provide the predictable results of connecting similar surfaces on both sides.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor in view of Dilmaghanian.
Regarding claim 6, the modified Sochor discloses the claimed invention except for wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement wherein said at least one planar connecting surface is one of two planar connecting surfaces formed opposite one another on said further flattened end section since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sochor in view of Dilmaghanian, as applied above, in further view of Heller (US 2004/0191621).
Regarding claim 10, the modified Sochor discloses the claimed invention except for wherein said at least one flattened end section is bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body. Heller teaches that it is known to use wherein said at least one flattened end section is bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body as set forth in [0050] (e.g. the lower portion of feedthrough pin 25 is most preferably bent at a 90.degree angle so that pin 25 extends laterally away from feedthrough vertical centerline 29 a sufficient distance) to permit easy mechanical and electrical connection of pin. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one flattened end section is bent at an angle in a range between 30 degrees and 90 degrees with respect to the longitudinal axis of said pin body as taught by Heller, since such a modification would provide the predictable results of permitting easy mechanical and electrical connection of pin.
Regarding claims 11 and 12, the modified Sochor discloses the claimed invention except for wherein said at least one flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of said pin body; and/or wherein said further flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of the pin body.  Heller teaches that it is known to use wherein said at least one flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of said pin body; and/or wherein said further flattened end section is bent at an angle in a range between 30° and 90° with respect to the longitudinal axis of the pin body as set forth in [0050] to permit easy mechanical and electrical connection of pin. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said at least one flattened end section is bent at an angle in a range between 30° and .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sochor in view of Dilmaghanian, as applied above, in further view of Kronmueller et al. (US 2016/0001387), herein referred to as Kronmueller.
Regarding claim 14, the modified Sochor discloses the claimed invention except for wherein said surface structure is oriented transverse to the longitudinal axis, or wherein said surface structure is an irregular surface structure. Kronmueller teaches that it is known to use wherein said surface structure is oriented transverse to the longitudinal axis, or wherein said surface structure is an irregular surface structure as set forth in [0075] (e.g. a micro-roughness in the solder flow region perpendicular to the pin axis) to inhibit soldering or connections to other layers.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device as taught by Sochor, with wherein said surface structure is oriented transverse to the longitudinal axis, or wherein said surface structure is an irregular surface structure as taught by Kronmueller, since such a modification would provide the predictable results of inhibiting soldering or connections to other layers.
Response to Arguments
Applicant's arguments filed 12/22/20 have been fully considered but they are not persuasive.
In view of the amended claims, Examiner directs Applicant to Dilmaghanian [0225] (e.g. FIG. 22 shows a cross-sectional view of a connector assembly 310 comprising a housing 276 having a housing groove 274, a pin 282, which can also be called a piston or a rod, with a pin groove 312) to read on a surface structure that is configured to prevent a connection material, for connection of a 
Because no further changes were made to overcome the amendment to the claims, the rejections to claims 1-12 and 14-16 remain withstanding.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE E BANIS/Examiner, Art Unit 3792     					/WILLIAM J LEVICKY/                                                                                                                    Primary Examiner, Art Unit 3792